        Case 2:20-cv-03271-MSG Document 144 Filed 08/25/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
MOSKOWITZ FAMILY LLC                       :
                                           : CIVIL ACTION
                  Plaintiff,               :
                                           :
            v.                             : No. 20-3271
GLOBUS MEDICAL, INC.                       :
                                           :
                  Defendants.              :
_________________________________________ :

                                            ORDER

       AND NOW, this 25th day of August, 2021, upon consideration of the parties’ Opening

Claim Construction Briefs (Doc. Nos. 116, 117), their corresponding responses and replies to the

Briefs (Doc. Nos. 122, 123, 134, 135), and the arguments of counsel for the parties at the July 27,

2021 hearing, and in accordance with the Opinion of the Court issued on this day, it is hereby

ORDERED that the following terms are construed as follows:

   1. The term “universal” is construed as “an intervertebral bone fusion spacer designed to

       be inserted between [vertebrae / vertebral bodies] in any region of the spine, i.e.,

       cervical, thoracic, or lumbar, using any approach, e.g., posterior, anterior, or lateral.”

   2. The term “intervertebral / disc space / intervertebral space” is construed as “a disc space

       between two vertebral bodies.”

   3. The phrase “third and fourth opposing side surfaces positioned on opposite sides of the

       second vertebral body engagement surface” is construed as “two surfaces located on

       opposite sides of the second vertebral engagement surface.”

   4. The phrase “gripper having a plurality of prongs” is construed as “a part of a tool

       assembly with two or more prongs.”



                                                1
     Case 2:20-cv-03271-MSG Document 144 Filed 08/25/21 Page 2 of 2




5. The term “counterbore” is construed as “an enlargement of the mouth of a cylindrical

   bore for accommodating a screw head.”

6. The term “curvilinear nail screw / curvilinear nail-screw” is construed as “a curved body

   for penetration into an intervertebral body.”

7. The phrase “first [and second] means for engaging a cancellous core” is construed pursuant

   to 35 U.S.C. § 112(6), with a function of “engaging a first/second cancellous core of the

   first/second vertebral body,” and a structure of “a series of fish-hooks, threads, ridges,

   or equivalent structure known to a POSITA, extending along a linear direction of the

   curvilinear nail-screw.”

8. The term “shell” is construed as “an exterior structure of the artificial expansile spinal

   implant.”

9. The phrase “bone-piercing screw extendable from the at least one implant body” is

   construed as “bone-piercing screw extendable from the at least one implant body.”

10. The phrase “means to facilitate irreversible extraction” is construed pursuant to 35 U.S.C.

   § 112(6), with a function of “facilitate irreversible extraction,” and a structure of “ridges,

   fishhooks, or equivalent structures known to a POSITA.”


                                          BY THE COURT:



                                          /s/ Mitchell S. Goldberg_________
                                          MITCHELL S. GOLDBERG, J.




                                             2
